Title: To James Madison from Charles Pinckney, 28 May 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear Sir
May 28: 1805 In Madrid
Lest any unexpected accident should happen to Captain Dulton on his Journey or Voyage I think it my duty to inform You that the Special Mission ended here on Wednesday last by the complete & total rejection & in the highest tone by Spain of every proposition We made them. She refuses to pay a shilling for or even to arbitrate the french Spoliations—She refuses to Yield one foot of the Land called West Florida—she insists upon a line between the Adaes & Natchitoches to cut the Red River, as the Western Limit of Louisiane thereby cutting us off both on the East & West in such a manner as to reduce the once supposed extensive purchase of Louisiane to a mere nothing—she refuses to ratify the Convention of 1802 respecting Spanish Spoliations unless she annexes such a protest or explanation of what his Majesty is now said to have meant by the sixth article as is totally destructive of the french claims & the confessions of their being such claims as established by the said sixth article & which your instructions forbid receiving—in short she refused the least accommodation on any point & in such manner that Colonel Monroe found it useless to remain longer & accordingly took his leave & on sunday set out for London Via France. Our Dispatches both public & private will explain to you very fully every Thing respecting this business. They have been delivered to Captain Dulton as our Courier Extraordinary who left this on Monday at 12 with them. I am extremely anxious You should receive them in safety as they are very particular & important. You will now recollect all that I told you before & I request you to read over my all dispatches [sic] of July in the last Year (1804) & connect them with the intelligence now transmitted. If the President & yourself do this I think it probable You will have a different opinion of things from what You then had. You then supposed that this & some other nations You had to deal with would  do what you thought just & right & You now see the difference—I cannot by this opportunity venture to enlarge on the subject meaning this letter merely for the purpose of stating what has occurred should any accident prevent Captain Dulton’s safe arrival with our Dispatches—I request my affectionate respects to the President & I remain dear sir with regard always Yours Truly
Charles Pinckney
